DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Final Office Action in response to the Remarks, Arguments, and Amendments filed on the 7th day of February, 2022. Currently claims 1-18 are pending. Claims 13-18 are new. No claims are allowed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Under the 2019 PEG, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-18 are directed to a method. Thus, each of the claims falls within one of the four statutory categories (step 1). However, the claims also fall within the judicial exception of an abstract idea (step 2). Claims 1, 2, 8, 10, and 12 are all directed to substantially similar language and will be addressed collectively below.
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. Examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to certain methods of organizing human activity specifically business interactions such as offering ideas for sale (see at least 84 Fed. Reg. (4) at 52), and, in this case, business interactions by idea creators and idea purchasers.
Examiner notes that claims 1, 2, 8, 10, and 12 recite A method of processing information comprising: an acceptance step of accepting a post of an idea from a poster and accepting amount data, or index data corresponding to the amount data, selected by a-the poster from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment from the poster in accordance with the post; and an output step of outputting the idea accepted in the acceptance step, associating the idea with the amount or index data accepted in the acceptance step.. Examiner notes that this is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims recite certain methods of organizing human activity such as business interactions. This is merely further embellishments of the abstract idea and does not further limit the claimed invention to render the claims patentable subject matter. The limitations, substantially comprising the body of the claim, recite standard processes found in the transfers of intellectual property and are fundamental to the process of selling rights or full ownership of intellectual property. Because the limitations above closely follow the steps standard in business transactions related to intellectual property assets and interactions between people, and the steps of the claims involve organizing human activity, the claim recites an abstract idea consistent with the “organizing human activity” grouping set forth in the 2019 PEG.
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, [App. Spec page 2], a method “processing information” and “easily collect promising ideas”. Accordingly, the Examiner submits claim 1 recites an abstract idea based on the language identified in claim 1, and the abstract ideas previously identified based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of business interactions by idea creators and idea purchasers on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “processing unit” and an “acceptance unit” recited at a high level of generality. These elements do not themselves amount to an improvement to the interface or computer, to a technology or another technical field. This is consistent with Applicant’s disclosure which states that the computing device can amount to any processing apparatus. (App. Spec. Page 2). 
Accordingly, the claimed “system” read in light of the specification employs any wide range of possible devices comprising a number of components that are “well-known” and included in an indiscriminate “computer” (e.g., processing device, modules). Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be an computer-implemented method using a generically claimed “interface” and “module” and even basic, generic recitations that imply use of the computer such as receiving entry claim information, processing the received claim and forming an offer document would add little if anything to the abstract idea.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim s 1, 2, 8, 10, and 12, are the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computerised system. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claim 1 does not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
Claims 3-7, 9, 11, and 13-18 are directed to further embellishments of the abstract idea in that they are directed to aspects of the claim information processing and display of information related to that processing which is the central theme of the abstract idea identified above, as well as being directed to data processing and transmission which the courts have recognized as insignificant extra-solution activities (see at least M.P.E.P. 2106.05(g))). Data transmission is one of the most basic and fundamental uses there are for a generic computing device is not sufficient to amount to significantly more. The examiner takes the position that simply appending the judicial exception with such a well understood step of data transmission is not going to amount to significantly more than the abstract idea. 
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 51-57).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20090018932 A1 to Evans et al. (hereinafter Evans), in view of U.S. Patent No. U.S. 8554636 B1 to Pienkos in view of U.S. Patent Application Publication No. 20100023424 to Sevrain. 
Referring to Claim 1, Evans discloses a method of processing information comprising (Evans discloses the system incorporates a processor and memory to perform the functions of invention (see at least Evans: ¶ 72-73)): 
an acceptance step of accepting a post of an idea from a poster and accepting amount data, or index data corresponding to the amount data, selected by the poster from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment from the poster in accordance with the post of the idea; 
Examiner notes that Evans specifically discloses the system that accepts a post of an idea via a proposal (see at least Evans: Abstract, and ¶ 6-7, 29, 31, and 34-43). Furthermore, Evans discloses accepting amount data and index data corresponding to the amount data (see at least Evans: ¶ 36, 42, and 64). Evans specifically discloses that the information submitted by either a party submitted an idea or a party submitting a request for an idea can be classified by such things as price (see at least Evans: ¶ 64).
Examiner notes that Evans while disclosing a method of posting and paying for idea and access to ideas, the Evans system does not explicitly state the payment is from a poster (further addressed below.
Evans does not explicitly state selected by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea.
However this limitations is further addressed below.
an output step of outputting the idea accepted in the acceptance step, associating the idea with the amount or index data accepted in the acceptance step.
Examiner notes that Evans discloses an output step of outputting the idea accepted in the acceptance step, associating the idea with the amount or index data accepted in the acceptance step (see at least Evans: ¶ 26-28, 40, 45-46, and 52-54).
Examiner notes that Evans while disclosing a method of posting and paying for idea and access to ideas, the Evans system does not explicitly state the payment is from a poster (further addressed below).
Evans does not explicitly state:
the payment is from a poster (further addressed below.
an amount selected by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea
However, Pienkos, which talks about a method and system for facilitating the transfer of intellectual property, teaches it is known for the seller of the IP to set a proposed price and the associated rights to what the price represents which discloses the step of select(ing) by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea (see at least Pienkos: Col. 16 Line 46-57, and Col. 21 Line 22-51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of select(ing) by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea (as disclosed by Pienkos) into the information processing program causing a computer to execute an acceptance step of accepting a post of an idea and accepting amount data (as disclosed by Evans). One of ordinary skill in the art would have been motivated to incorporate the feature of select(ing) by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea because it would facilitate the multiplicity of different types of intellectual property transfer arrangements (see Pienkos: Col. 6 Line 49-52).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of select(ing) by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea (as disclosed by Pienkos) into the information processing program causing a computer to execute an acceptance step of accepting a post of an idea and accepting amount data (as disclosed by Evans), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of select(ing) by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea into the information processing program causing a computer to execute an acceptance step of accepting a post of an idea and accepting amount data). See also MPEP § 2143(I)(A).
Examiner notes that the combination of Evans and Pienkos, while disclosing a method of posting and paying for idea and access to ideas, the Evans system does not explicitly state the payment is from a poster.
However, Sevrain, which talks about a method and system for an online marketplace for intellectual property, teaches it is known to require idea or IP asset posters to pay a fee or payment based on the information related to the idea (see at least Sevrain: ¶ 19, 26-27, 30, and 32-38). Sevrain further teaches requiring the poster to submit specific constraints, information, and criteria that must be satisfied prior to access to information is completed (see at least Sevrain: ¶ 27-31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of the poster having to pay a fee for posting the idea, invention or asset (as disclosed by Sevrain) into the method and system for idea sharing (as disclosed by the combination of Evans and Pienkos). One of ordinary skill in the art would have been motivated to incorporate the feature of the poster having to pay a fee for posting the idea, invention or asset because it would to provide an easier way for potential posters and licensors of IP to upload many (hundreds or thousands) pieces of IP that they want to upload at once (see Sevrain ¶ 10).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of the poster having to pay a fee for posting the idea, invention or asset (as disclosed by Sevrain) into the method and system for idea sharing (as disclosed by the combination of Evans and Pienkos), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of the poster having to pay a fee for posting the idea, invention or asset into the method and system for idea sharing). See also MPEP § 2143(I)(A).

Referring to Claim 2, Evans discloses an information processing apparatus (Evans discloses the system incorporates a processor and memory to perform the functions of invention (see at least Evans: ¶ 72-73)) comprising: 
an accepting unit configured to accept an idea posted from a poster, and accept amount data, or index data corresponding to the amount data, selected by the poster from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment from the poster in accordance with the post of the idea
Examiner notes that Evans specifically discloses the system that accepts a post of an idea via a proposal (see at least Evans: Abstract, and ¶ 6-7, 29, 31, and 34-43). Furthermore, Evans discloses accepting amount data and index data corresponding to the amount data (see at least Evans: ¶ 36, 42, and 64). Evans specifically discloses that the information submitted by either a party submitted an idea or a party submitting a request for an idea can be classified by such things as price (see at least Evans: ¶ 64).
Examiner notes that the combination of Evans and Pienkos, while disclosing a method of posting and paying for idea and access to ideas, the Evans system does not explicitly state the payment is from a poster.
Evans does not explicitly state selected by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea.
However this limitations is further addressed below.
the payment is from a poster 
a processing unit configured to store the idea accepted by the accepting unit in a storage unit, associating the idea with the amount or index data accepted by the accepting unit.
Examiner notes that Evans discloses an output step of outputting the idea accepted in the acceptance step, associating the idea with the amount or index data accepted in the acceptance step (see at least Evans: ¶ 26-28, 40, 45-46, and 52-54).
Evans does not explicitly state:
an amount selected by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea
However, Pienkos, which talks about a method and system for facilitating the transfer of intellectual property, teaches it is known for the seller of the IP to set a proposed price and the associated rights to what the price represents which discloses the step of select(ing) by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea (see at least Pienkos: Col. 16 Line 46-57, and Col. 21 Line 22-51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of select(ing) by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea (as disclosed by Pienkos) into the information processing program causing a computer to execute an acceptance step of accepting a post of an idea and accepting amount data (as disclosed by Evans). One of ordinary skill in the art would have been motivated to incorporate the feature of select(ing) by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea because it would facilitate the multiplicity of different types of intellectual property transfer arrangements (see Pienkos: Col. 6 Line 49-52).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of select(ing) by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea (as disclosed by Pienkos) into the information processing program causing a computer to execute an acceptance step of accepting a post of an idea and accepting amount data (as disclosed by Evans), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of select(ing) by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea into the information processing program causing a computer to execute an acceptance step of accepting a post of an idea and accepting amount data). See also MPEP § 2143(I)(A).
Examiner notes that the combination of Evans and Pienkos, while disclosing a method of posting and paying for idea and access to ideas, the Evans system does not explicitly state the payment is from a poster.
However, Sevrain, which talks about a method and system for an online marketplace for intellectual property, teaches it is known to require idea or IP asset posters to pay a fee or payment based on the information related to the idea (see at least Sevrain: ¶ 19, 26-27, 30, and 32-38). Sevrain further teaches requiring the poster to submit specific constraints, information, and criteria that must be satisfied prior to access to information is completed (see at least Sevrain: ¶ 27-31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of the poster having to pay a fee for posting the idea, invention or asset (as disclosed by Sevrain) into the method and system for idea sharing (as disclosed by the combination of Evans and Pienkos). One of ordinary skill in the art would have been motivated to incorporate the feature of the poster having to pay a fee for posting the idea, invention or asset because it would to provide an easier way for potential posters and licensors of IP to upload many (hundreds or thousands) pieces of IP that they want to upload at once (see Sevrain ¶ 10).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of the poster having to pay a fee for posting the idea, invention or asset (as disclosed by Sevrain) into the method and system for idea sharing (as disclosed by the combination of Evans and Pienkos), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of the poster having to pay a fee for posting the idea, invention or asset into the method and system for idea sharing). See also MPEP § 2143(I)(A).

Referring to Claim 3, the combination of Evans, Pienkos, and Sevrain teaches the information processing apparatus according to claim 2, including wherein each of the ideas includes summary character data with a relatively small number of characters and detailed character data with a relatively large number of characters.
Evans discloses accepting amount data and index data corresponding to the amount data (see at least Evans: ¶ 34-37, 42, and 64). Evans specifically discloses that the information submitted by either a party submitted an idea or a party submitting a request for an idea can be classified by various categories and subcategories (see at least Evans: ¶ 64).

Referring to Claim 4, the combination of Evans, Pienkos, and Sevrain teaches the information processing apparatus according to claim 3, including wherein the processing unit outputs a plurality of sets of the summary character data read out from the storage unit as a first list associated with the amount or index data, or as a second list sorted out according to the amount or index data.
Evans discloses accepting amount data, overview data, goals and objectives, and index data corresponding to the amount data (see at least Evans: ¶ 34-37, 42, and 64). Evans specifically discloses that the information submitted by either a party submitted an idea or a party submitting a request for an idea can be classified by various categories and subcategories (see at least Evans: ¶ 64).

Referring to Claim 5, the combination of Evans, Pienkos, and Sevrain teaches the information processing apparatus according to claim 3, including wherein the accepting unit accepts a selection of the summary character data on the first or second list, and the processing unit reads and outputs, from the storage unit, the detailed character data corresponding to the summary character data being a selection target accepted by the accepting unit.
Evans discloses accepting amount data, overview data, goals and objectives, and index data corresponding to the amount data (see at least Evans: ¶ 34-37, 42, and 64). Evans specifically discloses that the information submitted by either a party submitted an idea or a party submitting a request for an idea can be classified by various categories and subcategories (see at least Evans: ¶ 64).

Referring to Claim 6, the combination of Evans, Pienkos, and Sevrain teaches the information processing apparatus according to claim 5, including wherein after the selection of the summary character data, as the first or second list, the processing unit outputs the summary character data without at least part of the summary character data being the selection target accepted by the accepting unit, or the summary character data including the summary character data being the selection target accepted by the accepting unit and having at least a part on which a process of making characters illegible has been performed.
Examiner notes that Evans discloses an output step of outputting the idea accepted in the acceptance step, associating the idea with the amount or index data accepted in the acceptance step (see at least Evans: ¶ 26-28, 40, 45-46, and 52-54).
Pienkos teaches keeping some of the information private from the users of the system such as the identities of the parities and potential customers (see at least Pienkos: Col. 25 Line 15-25).

Referring to Claim 7, the combination of Evans, Pienkos, and Sevrain teaches the information processing apparatus according to claim 6, including wherein after outputting, as the first or second list, the summary character data without at least part of the summary character data being the selection target accepted by the accepting unit, or the summary character data including the summary character data being the selection target accepted by the accepting unit and having at least a part on which the process of making characters illegible has been performed, the processing unit outputs the summary character data including the summary character data being the selection target accepted by the accepting unit as the first or second list on the basis of satisfaction of a predetermined condition.
Examiner notes that Evans discloses an output step of outputting the idea accepted in the acceptance step, associating the idea with the amount or index data accepted in the acceptance step (see at least Evans: ¶ 26-28, 40, 45-46, and 52-54).

Referring to Claim 8, Evans discloses a method of processing information comprising (Evans discloses the system incorporates a processor and memory to perform the functions of invention (see at least Evans: ¶ 72-73)): 
a first reading step of reading information from a storage unit; and 
a first processing step of processing the information read out in the first reading step, 
Examiner notes that Evans specifically discloses the system that accepts a post of an idea via a proposal (see at least Evans: Abstract, and ¶ 6-729, 31, and 34-43). Furthermore, Evans discloses accepting amount data and index data corresponding to the amount data (see at least Evans: ¶ 36, 42, and 64). Evans specifically discloses that the information submitted by either a party submitted an idea or a party submitting a request for an idea can be classified by such things as price (see at least Evans: ¶ 64).
Evans discloses the system incorporates a processor and memory to perform the functions of invention (see at least Evans: ¶ 72-73).
wherein the storage unit stores an idea posted from a poster, associating the idea with amount data, or index data corresponding to the amount data, selected by the poster from a plurality of options as payment from the poster in accordance with the post of the idea, or presented by the poster of the idea within a range that does not exceed an upper limit as payment in accordance with the post of the idea, the idea includes summary character data with a relatively small number of characters and detailed character data with a relatively large number of characters, 
Examiner notes that Evans specifically discloses the system that accepts a post of an idea via a proposal (see at least Evans: Abstract, and ¶ 6-7, 29, 31, and 34-43). Furthermore, Evans discloses accepting amount data, overview data, goals and objectives, and index data corresponding to the amount data (see at least Evans: ¶ 34-37, 42, and 64). Evans specifically discloses that the information submitted by either a party submitted an idea or a party submitting a request for an idea can be classified by such things as price (see at least Evans: ¶ 64).
Examiner notes that Evans while disclosing a method of posting and paying for idea and access to ideas, the Evans system does not explicitly state the payment is from a poster (further addressed below.
Evans does not explicitly state selected by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea.
However this limitations is further addressed below.
the first reading step includes reading a plurality of sets of the summary character data and the amount or index data, as the information, from the storage unit, and the first processing step includes causing a display unit to display the plurality of sets of the summary character data read out from the storage unit as a first list associated with the amount or index data read out from the storage unit, or as a second list sorted out according to the amount or index data read out from the storage unit.
Examiner notes that Evans discloses an output step of outputting the idea accepted in the acceptance step, associating the idea with the amount or index data accepted in the acceptance step (see at least Evans: ¶ 26-28, 40, 45-46, and 52-54). Evans discloses accepting amount data, overview data, goals and objectives, and index data corresponding to the amount data (see at least Evans: ¶ 34-37, 42, and 64). Evans specifically discloses that the information submitted by either a party submitted an idea or a party submitting a request for an idea can be classified by various categories and subcategories (see at least Evans: ¶ 64).
Evans does not explicitly state:
the payment is from a poster (further addressed below.
an amount selected by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea
However, Pienkos, which talks about a method and system for facilitating the transfer of intellectual property, teaches it is known for the seller of the IP to set a proposed price and the associated rights to what the price represents which discloses the step of select(ing) by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea (see at least Pienkos: Col. 16 Line 46-57, and Col. 21 Line 22-51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of select(ing) by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea (as disclosed by Pienkos) into the information processing program causing a computer to execute an acceptance step of accepting a post of an idea and accepting amount data (as disclosed by Evans). One of ordinary skill in the art would have been motivated to incorporate the feature of select(ing) by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea because it would facilitate the multiplicity of different types of intellectual property transfer arrangements (see Pienkos: Col. 6 Line 49-52).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of select(ing) by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea (as disclosed by Pienkos) into the information processing program causing a computer to execute an acceptance step of accepting a post of an idea and accepting amount data (as disclosed by Evans), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of select(ing) by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea into the information processing program causing a computer to execute an acceptance step of accepting a post of an idea and accepting amount data). See also MPEP § 2143(I)(A).
Examiner notes that the combination of Evans and Pienkos, while disclosing a method of posting and paying for idea and access to ideas, the Evans system does not explicitly state the payment is from a poster.
However, Sevrain, which talks about a method and system for an online marketplace for intellectual property, teaches it is known to require idea or IP asset posters to pay a fee or payment based on the information related to the idea (see at least Sevrain: ¶ 19, 26-27, 30, and 32-38). Sevrain further teaches requiring the poster to submit specific constraints, information, and criteria that must be satisfied prior to access to information is completed (see at least Sevrain: ¶ 27-31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of the poster having to pay a fee for posting the idea, invention or asset (as disclosed by Sevrain) into the method and system for idea sharing (as disclosed by the combination of Evans and Pienkos). One of ordinary skill in the art would have been motivated to incorporate the feature of the poster having to pay a fee for posting the idea, invention or asset because it would to provide an easier way for potential posters and licensors of IP to upload many (hundreds or thousands) pieces of IP that they want to upload at once (see Sevrain ¶ 10).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of the poster having to pay a fee for posting the idea, invention or asset (as disclosed by Sevrain) into the method and system for idea sharing (as disclosed by the combination of Evans and Pienkos), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of the poster having to pay a fee for posting the idea, invention or asset into the method and system for idea sharing). See also MPEP § 2143(I)(A).

Referring to Claim 9, the combination of Evans, Pienkos, and Sevrain teaches the method of processing information according to claim 8, further causing a computer to execute: 
an acceptance step of accepting a selection of the summary character data on the first or second list
Examiner notes that Evans specifically discloses the system that accepts a post of an idea via a proposal (see at least Evans: Abstract, and ¶ 6-729, 31, and 34-43). Furthermore, Evans discloses accepting amount data and index data corresponding to the amount data (see at least Evans: ¶ 36, 42, and 64). Evans specifically discloses that the information submitted by either a party submitted an idea or a party submitting a request for an idea can be classified by such things as price (see at least Evans: ¶ 64).
Evans discloses the system incorporates a processor and memory to perform the functions of invention (see at least Evans: ¶ 72-73).
a second reading step of reading out, from the storage unit, the detailed character data corresponding to the summary character data being the selection target accepted in the acceptance step; and a first processing step of causing the display unit to display the detailed character data read out in the second reading step
Examiner notes that Evans specifically discloses the system that accepts a post of an idea via a proposal (see at least Evans: Abstract, and ¶ 6-7, 29, 31, and 34-43). Furthermore, Evans discloses accepting amount data, overview data, goals and objectives, and index data corresponding to the amount data (see at least Evans: ¶ 34-37, 42, and 64). Evans specifically discloses that the information submitted by either a party submitted an idea or a party submitting a request for an idea can be classified by such things as price (see at least Evans: ¶ 64).

Referring to Claim 10, Evans discloses a method of processing information comprising (Evans discloses the system incorporates a processor and memory to perform the functions of invention (see at least Evans: ¶ 72-73)): 
a first reading step of reading out information from a storage unit; and 
a first processing step of processing the information read out in the first reading step, wherein the storage unit stores an idea posted from a poster, associating the idea with amount data, or index data corresponding to the amount data, selected by the poster from a plurality of options as payment from the poster in accordance with the post of the idea, or presented by the poster of the idea within a range that does not exceed an upper limit as payment in accordance with the post of the idea, 
Examiner notes that Evans specifically discloses the system that accepts a post of an idea via a proposal (see at least Evans: Abstract, and ¶ 6-7, 29, 31, and 34-43). Furthermore, Evans discloses accepting amount data and index data corresponding to the amount data (see at least Evans: ¶ 36, 42, and 64). Evans specifically discloses that the information submitted by either a party submitted an idea or a party submitting a request for an idea can be classified by such things as price (see at least Evans: ¶ 64).
Examiner notes that Evans while disclosing a method of posting and paying for idea and access to ideas, the Evans system does not explicitly state the payment is from a poster (further addressed below).
Evans does not explicitly state selected by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea.
However this limitations is further addressed below.
the idea includes summary character data with a relatively small number of characters and detailed character data with a relatively large number of characters
Evans discloses accepting amount data and index data corresponding to the amount data (see at least Evans: ¶ 34-37, 42, and 64). Evans specifically discloses that the information submitted by either a party submitted an idea or a party submitting a request for an idea can be classified by various categories and subcategories (see at least Evans: ¶ 64).
the first reading step includes reading out a plurality of sets of the summary character data sorted out according to the amount or index data, as the information, from the storage unit,
Evans discloses accepting amount data, overview data, goals and objectives, and index data corresponding to the amount data (see at least Evans: ¶ 34-37, 42, and 64). Evans specifically discloses that the information submitted by either a party submitted an idea or a party submitting a request for an idea can be classified by various categories and subcategories (see at least Evans: ¶ 64).
the first processing step includes causing a display unit to display the plurality of sets of the summary character data read out from the storage unit as a list sorted out according to the amount or index data
Examiner notes that Evans discloses an output step of outputting the idea accepted in the acceptance step, associating the idea with the amount or index data accepted in the acceptance step (see at least Evans: ¶ 26-28, 40, 45-46, and 52-54).
Evans does not explicitly state:
the payment is from a poster 
an amount selected by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea
However, Pienkos, which talks about a method and system for facilitating the transfer of intellectual property, teaches it is known for the seller of the IP to set a proposed price and the associated rights to what the price represents which discloses the step of select(ing) by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea (see at least Pienkos: Col. 16 Line 46-57, and Col. 21 Line 22-51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of select(ing) by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea (as disclosed by Pienkos) into the information processing program causing a computer to execute an acceptance step of accepting a post of an idea and accepting amount data (as disclosed by Evans). One of ordinary skill in the art would have been motivated to incorporate the feature of select(ing) by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea because it would facilitate the multiplicity of different types of intellectual property transfer arrangements (see Pienkos: Col. 6 Line 49-52).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of select(ing) by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea (as disclosed by Pienkos) into the information processing program causing a computer to execute an acceptance step of accepting a post of an idea and accepting amount data (as disclosed by Evans), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of select(ing) by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea into the information processing program causing a computer to execute an acceptance step of accepting a post of an idea and accepting amount data). See also MPEP § 2143(I)(A).
Examiner notes that the combination of Evans and Pienkos, while disclosing a method of posting and paying for idea and access to ideas, the Evans system does not explicitly state the payment is from a poster.
However, Sevrain, which talks about a method and system for an online marketplace for intellectual property, teaches it is known to require idea or IP asset posters to pay a fee or payment based on the information related to the idea (see at least Sevrain: ¶ 19, 26-27, 30, and 32-38). Sevrain further teaches requiring the poster to submit specific constraints, information, and criteria that must be satisfied prior to access to information is completed (see at least Sevrain: ¶ 27-31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of the poster having to pay a fee for posting the idea, invention or asset (as disclosed by Sevrain) into the method and system for idea sharing (as disclosed by the combination of Evans and Pienkos). One of ordinary skill in the art would have been motivated to incorporate the feature of the poster having to pay a fee for posting the idea, invention or asset because it would to provide an easier way for potential posters and licensors of IP to upload many (hundreds or thousands) pieces of IP that they want to upload at once (see Sevrain ¶ 10).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of the poster having to pay a fee for posting the idea, invention or asset (as disclosed by Sevrain) into the method and system for idea sharing (as disclosed by the combination of Evans and Pienkos), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of the poster having to pay a fee for posting the idea, invention or asset into the method and system for idea sharing). See also MPEP § 2143(I)(A).

Referring to Claim 11, the combination of Evans, Pienkos, and Sevrain teaches the method of processing information according to claim 10, further causing a computer to execute: 
an acceptance step of accepting a selection of the summary character data on the list; and 
a second reading step of reading out, from the storage unit, the detailed character data corresponding to the summary character data being the selection target accepted in the acceptance step 
Examiner notes that Evans specifically discloses the system that accepts a post of an idea via a proposal (see at least Evans: Abstract, and ¶ 6-729, 31, and 34-43). Furthermore, Evans discloses accepting amount data and index data corresponding to the amount data (see at least Evans: ¶ 36, 42, and 64). Evans specifically discloses that the information submitted by either a party submitted an idea or a party submitting a request for an idea can be classified by such things as price (see at least Evans: ¶ 64).
Evans discloses the system incorporates a processor and memory to perform the functions of invention (see at least Evans: ¶ 72-73).
a second processing step of causing the display unit to display the detailed character data read out in the second reading step.
Examiner notes that Evans specifically discloses the system that accepts a post of an idea via a proposal (see at least Evans: Abstract, and ¶ 6-7, 29, 31, and 34-43). Furthermore, Evans discloses accepting amount data, overview data, goals and objectives, and index data corresponding to the amount data (see at least Evans: ¶ 34-37, 42, and 64). Evans specifically discloses that the information submitted by either a party submitted an idea or a party submitting a request for an idea can be classified by such things as price (see at least Evans: ¶ 64).

Referring to Claim 12, Evans discloses a method of processing information comprising e (Evans discloses the system incorporates a processor and memory to perform the functions of invention (see at least Evans: ¶ 72-73): 
a first acceptance step of accepting a post of an idea; and 
a second acceptance step of accepting fixed amount data equal to or greater than 500 yen, five dollars, or five euros, or index data corresponding to the fixed amount data, as payment from the poster in accordance with the post of the idea; 
Examiner notes that Evans specifically discloses the system that accepts a post of an idea via a proposal (see at least Evans: Abstract, and ¶ 6-7, 29, 31, and 34-43). Furthermore, Evans discloses accepting amount data and index data corresponding to the amount data such as a dollar amount (see at least Evans: ¶ 36, 42, and 64). Evans specifically discloses that the information submitted by either a party submitted an idea or a party submitting a request for an idea can be classified by such things as price (see at least Evans: ¶ 64).
Examiner notes that Evans while disclosing a method of posting and paying for idea and access to ideas, the Evans system does not explicitly state the payment is from a poster (further addressed below).
Evans does not explicitly state a price selected by a poster of the idea and accepted by another user.
However this limitations is further addressed below.
and an output step of outputting the idea accepted in the first acceptance step associated the idea with the amount or index data accepted in the second acceptance step.
Examiner notes that Evans discloses an output step of outputting the idea accepted in the acceptance step, associating the idea with the amount or index data accepted in the acceptance step (see at least Evans: ¶ 26-28, 40, 45-46, and 52-54).
Evans does not explicitly state:
the the payment is from a poster (further addressed below).
a price selected by a poster of the idea and accepted by another user
However, Pienkos, which talks about a method and system for facilitating the transfer of intellectual property, teaches it is known for the seller of the IP to set a proposed price and the associated rights to what the price represents which discloses the step of selecting a price by a poster of the idea and that price being accepted by another user (see at least Pienkos: Col. 16 Line 46-57, and Col. 21 Line 22-51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of select(ing) by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea (as disclosed by Pienkos) into the information processing program causing a computer to execute an acceptance step of accepting a post of an idea and accepting amount data (as disclosed by Evans). One of ordinary skill in the art would have been motivated to incorporate the feature of select(ing) by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea because it would facilitate the multiplicity of different types of intellectual property transfer arrangements (see Pienkos: Col. 6 Line 49-52).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of select(ing) by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea (as disclosed by Pienkos) into the information processing program causing a computer to execute an acceptance step of accepting a post of an idea and accepting amount data (as disclosed by Evans), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of select(ing) by a poster of the idea from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment in accordance with the post of the idea into the information processing program causing a computer to execute an acceptance step of accepting a post of an idea and accepting amount data). See also MPEP § 2143(I)(A).
Examiner notes that the combination of Evans and Pienkos, while disclosing a method of posting and paying for idea and access to ideas, the Evans system does not explicitly state the payment is from a poster.
However, Sevrain, which talks about a method and system for an online marketplace for intellectual property, teaches it is known to require idea or IP asset posters to pay a fee or payment based on the information related to the idea (see at least Sevrain: ¶ 19, 26-27, 30, and 32-38). Sevrain further teaches requiring the poster to submit specific constraints, information, and criteria that must be satisfied prior to access to information is completed (see at least Sevrain: ¶ 27-31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of the poster having to pay a fee for posting the idea, invention or asset (as disclosed by Sevrain) into the method and system for idea sharing (as disclosed by the combination of Evans and Pienkos). One of ordinary skill in the art would have been motivated to incorporate the feature of the poster having to pay a fee for posting the idea, invention or asset because it would to provide an easier way for potential posters and licensors of IP to upload many (hundreds or thousands) pieces of IP that they want to upload at once (see Sevrain ¶ 10).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of the poster having to pay a fee for posting the idea, invention or asset (as disclosed by Sevrain) into the method and system for idea sharing (as disclosed by the combination of Evans and Pienkos), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of the poster having to pay a fee for posting the idea, invention or asset into the method and system for idea sharing). See also MPEP § 2143(I)(A).

Referring to Claim 13, the combination of Evans, Pienkos, and Sevrain teaches the information processing apparatus according to claim 2, including wherein the storing unit stores a selection flag associated with the idea, the selection flag selectively representing one of first value and second value, the first value indicating that the idea is allowed to be output, the second value indicating that the idea is prevented from being output, 
the method further comprising: 
accessing to the storing unit to set the selection flag to the first value; 
accessing to the storing unit to output the idea from the storage unit to a terminal apparatus in response to a request from the terminal apparatus; 
accessing to the storing unit to change the selection flag from the first value to the second value when the idea is output to the terminal apparatus; and 
accessing to the storing unit to change the selection flag from the second value to the first value when a predetermined condition is satisfied after the idea is output to the terminal apparatus.
Pienkos discloses the system being programmed to reject and accept transactions based on stored transaction conditions (see at least Pienkos: Col. 18 Line 15-63, Col. 22 Line 20-67, and Col. 28 Line 4-55). 
Sevrain, which talks about a method and system for an online marketplace for intellectual property, teaches it is known to require idea or IP asset posters to pay a fee or payment based on the information related to the idea (see at least Sevrain: ¶ 19, 26-27, 30, and 32-38). Sevrain further teaches requiring the poster to submit specific constraints, information, and criteria that must be satisfied prior to access to information is completed (see at least Sevrain: ¶ 27-31).

Referring to Claim 14, the combination of Evans, Pienkos, and Sevrain teaches the information processing apparatus according to claim 2, including wherein the storing unit includes a first storage accessible from a terminal apparatus and a second storage non-accessible from the terminal apparatus; and 
the processing unit is further configured to: 
access to the storing unit to store original data of the idea in the first storage; 
access to the storing unit to output a copy of the original data from the first storage to the terminal apparatus in response to a request from the terminal apparatus; 
access to the storing unit to move the original data from the first storage to the second storage when the copy of the original data is output to the terminal apparatus; and 
access to the storing unit to move the original idea from the second storage to the first storage when a predetermined condition is satisfied after the copy of the original data is output to the terminal apparatus.
Pienkos discloses the system being programmed to reject and accept transactions based on stored transaction conditions (see at least Pienkos: Col. 18 Line 15-63, Col. 22 Line 20-67, and Col. 28 Line 4-55). 
Sevrain, which talks about a method and system for an online marketplace for intellectual property, teaches it is known to require idea or IP asset posters to pay a fee or payment based on the information related to the idea (see at least Sevrain: ¶ 19, 26-27, 30, and 32-38). Sevrain further teaches requiring the poster to submit specific constraints, information, and criteria that must be satisfied prior to access to information is completed (see at least Sevrain: ¶ 27-31).

Referring to Claim 15, the combination of Evans, Pienkos, and Sevrain teaches the method of processing information according to claim 8, including wherein the storing unit includes a first storage accessible from a terminal apparatus and a second storage non-accessible from the terminal apparatus; and 
the processing unit is further configured to: 
access to the storing unit to store original data of the idea in the first storage; 
access to the storing unit to output a copy of the original data from the first storage to the terminal apparatus in response to a request from the terminal apparatus; 
access to the storing unit to move the original data from the first storage to the second storage when the copy of the original data is output to the terminal apparatus; and 
access to the storing unit to move the original idea from the second storage to the first storage when a predetermined condition is satisfied after the copy of the original data is output to the terminal apparatus.
Pienkos discloses the system being programmed to reject and accept transactions based on stored transaction conditions (see at least Pienkos: Col. 18 Line 15-63, Col. 22 Line 20-67, and Col. 28 Line 4-55). 
Sevrain, which talks about a method and system for an online marketplace for intellectual property, teaches it is known to require idea or IP asset posters to pay a fee or payment based on the information related to the idea (see at least Sevrain: ¶ 19, 26-27, 30, and 32-38). Sevrain further teaches requiring the poster to submit specific constraints, information, and criteria that must be satisfied prior to access to information is completed (see at least Sevrain: ¶ 27-31).

Referring to Claim 16, the combination of Evans, Pienkos, and Sevrain teaches the method of processing information according to claim 8, including wherein the storing unit includes a first storage accessible from a terminal apparatus and a second storage non-accessible from the terminal apparatus; and 
the processing unit is further configured to: 
access to the storing unit to store original data of the idea in the first storage; 
access to the storing unit to output a copy of the original data from the first storage to the terminal apparatus in response to a request from the terminal apparatus; 
access to the storing unit to move the original data from the first storage to the second storage when the copy of the original data is output to the terminal apparatus; and 
access to the storing unit to move the original idea from the second storage to the first storage when a predetermined condition is satisfied after the copy of the original data is output to the terminal apparatus.
Pienkos discloses the system being programmed to reject and accept transactions based on stored transaction conditions (see at least Pienkos: Col. 18 Line 15-63, Col. 22 Line 20-67, and Col. 28 Line 4-55). 
Sevrain, which talks about a method and system for an online marketplace for intellectual property, teaches it is known to require idea or IP asset posters to pay a fee or payment based on the information related to the idea (see at least Sevrain: ¶ 19, 26-27, 30, and 32-38). Sevrain further teaches requiring the poster to submit specific constraints, information, and criteria that must be satisfied prior to access to information is completed (see at least Sevrain: ¶ 27-31).

Referring to Claim 17, the combination of Evans, Pienkos, and Sevrain teaches the method of processing information according to claim 10, including wherein the storing unit stores a selection flag associated with the idea, the selection flag selectively representing one of first value and second value, the first value indicating that the idea is allowed to be output, the second value indicating that the idea is prevented from being output, 
the method further comprising: 
accessing to the storing unit to set the selection flag to the first value; 
accessing to the storing unit to output the idea from the storage unit to a terminal apparatus in response to a request from the terminal apparatus; 
accessing to the storing unit to change the selection flag from the first value to the second value when the idea is output to the terminal apparatus; and 
accessing to the storing unit to change the selection flag from the second value to the first value when a predetermined condition is satisfied after the idea is output to the terminal apparatus.
Pienkos discloses the system being programmed to reject and accept transactions based on stored transaction conditions (see at least Pienkos: Col. 18 Line 15-63, Col. 22 Line 20-67, and Col. 28 Line 4-55). 
Sevrain, which talks about a method and system for an online marketplace for intellectual property, teaches it is known to require idea or IP asset posters to pay a fee or payment based on the information related to the idea (see at least Sevrain: ¶ 19, 26-27, 30, and 32-38). Sevrain further teaches requiring the poster to submit specific constraints, information, and criteria that must be satisfied prior to access to information is completed (see at least Sevrain: ¶ 27-31).

Referring to Claim 18, the combination of Evans, Pienkos, and Sevrain teaches the method of processing information according to claim 10, including wherein the storing unit includes a first storage accessible from a terminal apparatus and a second storage non-accessible from the terminal apparatus; and 
the processing unit is further configured to: 
access to the storing unit to store original data of the idea in the first storage; 
access to the storing unit to output a copy of the original data from the first storage to the terminal apparatus in response to a request from the terminal apparatus; 
access to the storing unit to move the original data from the first storage to the second storage when the copy of the original data is output to the terminal apparatus; and 
access to the storing unit to move the original idea from the second storage to the first storage when a predetermined condition is satisfied after the copy of the original data is output to the terminal apparatus.
Pienkos discloses the system being programmed to reject and accept transactions based on stored transaction conditions (see at least Pienkos: Col. 18 Line 15-63, Col. 22 Line 20-67, and Col. 28 Line 4-55). 
Sevrain, which talks about a method and system for an online marketplace for intellectual property, teaches it is known to require idea or IP asset posters to pay a fee or payment based on the information related to the idea (see at least Sevrain: ¶ 19, 26-27, 30, and 32-38). Sevrain further teaches requiring the poster to submit specific constraints, information, and criteria that must be satisfied prior to access to information is completed (see at least Sevrain: ¶ 27-31).

Response to Arguments
Applicant's arguments filed with respect to the rejection of claims 1-12 under 35 USC 101 have been fully considered but they are not persuasive. Examiner notes that claims 1, 2, 8, 10, and 12 recite A method of processing information comprising: an acceptance step of accepting a post of an idea from a poster and accepting amount data, or index data corresponding to the amount data, selected by a-the poster from a plurality of options, or presented by the poster of the idea within a range that does not exceed an upper limit, as payment from the poster in accordance with the post; and an output step of outputting the idea accepted in the acceptance step, associating the idea with the amount or index data accepted in the acceptance step.. Examiner notes that this is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims recite certain methods of organizing human activity such as business interactions. This is merely further embellishments of the abstract idea and does not further limit the claimed invention to render the claims patentable subject matter. The limitations, substantially comprising the body of the claim, recite standard processes found in the transfers of intellectual property and are fundamental to the process of selling rights or full ownership of intellectual property. Because the limitations above closely follow the steps standard in business transactions related to intellectual property assets and interactions between people, and the steps of the claims involve organizing human activity, the claim recites an abstract idea consistent with the “organizing human activity” grouping set forth in the 2019 PEG.
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, [App. Spec page 2], a method “processing information” and “easily collect promising ideas”. Accordingly, the Examiner submits claim 1 recites an abstract idea based on the language identified in claim 1, and the abstract ideas previously identified based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of business interactions by idea creators and idea purchasers on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “processing unit” and an “acceptance unit” recited at a high level of generality. These elements do not themselves amount to an improvement to the interface or computer, to a technology or another technical field. This is consistent with Applicant’s disclosure which states that the computing device can amount to any processing apparatus. (App. Spec. Page 2). 
Accordingly, the claimed “system” read in light of the specification employs any wide range of possible devices comprising a number of components that are “well-known” and included in an indiscriminate “computer” (e.g., processing device, modules). Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be an computer-implemented method using a generically claimed “interface” and “module” and even basic, generic recitations that imply use of the computer such as receiving entry claim information, processing the received claim and forming an offer document would add little if anything to the abstract idea.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim s 1, 2, 8, 10, and 12, are the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computerised system. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claim 1 does not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
Claims 3-7, 9, 11, and 13-18 are directed to further embellishments of the abstract idea in that they are directed to aspects of the claim information processing and display of information related to that processing which is the central theme of the abstract idea identified above, as well as being directed to data processing and transmission which the courts have recognized as insignificant extra-solution activities (see at least M.P.E.P. 2106.05(g))). Data transmission is one of the most basic and fundamental uses there are for a generic computing device is not sufficient to amount to significantly more. The examiner takes the position that simply appending the judicial exception with such a well understood step of data transmission is not going to amount to significantly more than the abstract idea. 
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 51-57).
Therefore, the claims stand rejected.
103 Rejections 
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection applied in the prior rejection of record necessitated by the submitted amendments. The claims stand rejected.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Young/            Examiner, Art Unit 3689